Citation Nr: 1401826	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a right foot disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from February 1961 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDING OF FACT

The currently demonstrated right foot degenerative changes are shown as likely as not to be due to an injury that the Veteran sustained during his extensive period of active service.      


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by right foot degenerative changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran contends that he is entitled to service connection because he sustained injuries to his right foot in service that caused his arthritis.  For the reasons that follow, the Board finds that the Veteran's right foot osteoarthritis is not related to service and was not manifest within one year of separation from service.  The Board concludes that service connection is not warranted.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The clinical evidence of record clearly shows the Veteran has a current diagnosis of moderate degenerative osteoarthritic changes of the right foot.  Therefore, the first element of his claim is met.  

The Veteran reports sustaining multiple injuries to his right foot and ankle during service that have resulted in his development of arthritis.  

A review of the Veteran's service treatment records reveals that he was treated for several twisted and sprained ankles (both left and right) as a result of athletic activites, as well as ganglion cysts on his right ankle and foot, blisters on his left foot, and acute metatarsalgia of the left foot.  

The Veteran's service treatment records do not contain any mention of arthritis, and X-ray studies taken of his right foot and ankle in February 1963, February 1964 and June 1967 were all negative for any indication of arthritis or fracture.  

The Veteran contends that, in 1963, he slipped and fell off the platform of a truck into cut trees and landed on his right foot.  He reports that his foot was black and blue or bruised and that he was treated with a metatarsal bar in Germany because of continuing pain in his right foot following the accident.  The Veteran's service treatment records do not contain any reference to that incident.  

The Veteran's service treatment records do show foot and ankle injuries from 1962 to 1964: a right ankle ganglion cyst in February 1962; a possible twisted right ankle in May 1962; a twisted left ankle from playing basketball in June 1962; a right ankle ganglion cyst in January 1963; a sprained right ankle from playing basketball in February 1963; a January 1964 left foot blister; a February 1964 diagnosis of splayfoot of the left foot and a notation of tender metatarsal bones (translated for the Board from the original German); and a March 1964 diagnosis of acute metatarsalgia of the left foot, treated with braces and inserts in the Veteran's boots.  Arch supports were also prescribed at that time.  

To the extent that the treatment notes do document several foot and ankle injuries during service, the Board finds the second element of the Veteran's claim of service connection is met.  

The Veteran has a current diagnosis of arthritis, which is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system (including arthritis) become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the Veteran' service treatment records do not show any complaints, symptoms, treatment for or diagnosis of arthritis during service.  The Veteran did sustain multiple right ankle sprains and twists during service, but the service treatment records appear to indicate that these were acute conditions which resolved with rest and treatment.  Multiple X-rays of the Veteran's right foot and ankle were taken during service, which were all negative for any indication of arthritis.  There is no other clinical evidence of record to indicate that the Veteran's arthritis developed during service.  

There is also no evidence of record to indicate that the Veteran's arthritis was manifest within one year of his separation from service in August 1981.  The Veteran filed service connection claims for hearing loss and an eye condition in September 1981, immediately after his separation from service, but did not file a claim for arthritis or any other right foot disability at that time.  The Veteran underwent a VA examination in November 1981, at which time his musculoskeletal system was found to be normal.  

Furthermore, there is no evidence of record to establish continuity of the Veteran's arthritis symptoms from the time of his discharge in 1981 to the present.  At his September 2009 VA examination, the Veteran reported that his right foot had been giving way for the past 15 years but did not report a history of arthritis symptoms from the time of his discharge.  There are no VA or private treatment notes of record indicating continuity of arthritis symptoms from the time of the Veteran's separation from service to the present, and the Veteran has at no time reported such continuous symptoms.   

The Veteran was afforded a September 2009 VA examination to evaluate his right foot osteoarthritis and address its relationship with his in-service injuries.  On examination, the Veteran reported his 1963 right foot injury and that his right foot had given out for the past 15 years and grown worse in recent years.  The X-ray studies were taken, and the examiner provided a diagnosis of degenerative osteoarthritis in the first metatarsal phalangeal joint, dorsal navicular and midfoot.  

As the September 2009 VA examiner did not provide an opinion regarding the relationship between the Veteran's current arthritis and his in-service injuries, the claims file was returned to the same provider in October 2009.  

The VA examiner opined in her October 2009 that the Veteran's right foot osteoarthritis was neither caused nor aggravated by his right ankle injuries during service.  The examiner stated that the Veteran's in-service ankle sprains were treated and resolved, and all X-ray studies were negative for fracture.  She went on to report that, on examination of the Veteran, there was no complaint of ankle pain or limited motion of the ankle, and that the Veteran's pain was localized to the arch of his foot.  

The examiner explained that degenerative arthritis is caused by injury or abnormal movement specifically to the area of arthritic findings.  The examiner reported that, on examination, the Veteran exhibited an antalgic gait and a limp in his gait that was consistent with the physical findings of pain under the great toe and around the arch on both the top of the foot and the sole.  

The examiner added that the X-ray report showed the Veteran's arthritis is specific to the first metatarsal phalangeal joint, dorsal navicular, and midfoot.  She went on to explain that a sprain, which is soft tissue, cannot cause degenerative arthritis at another joint.  The Veteran's arthritis is not present in his ankle joint, where he sustained his in-service injuries, and is localized around the first metatarsal phalangeal joint and midfoot.  

Significantly, the VA X-ray report noted that there was a deformity within the dorsal aspect of the navicular bone that might be "posttraumatic or post degenerative in etiology."  

The VA examiner in connection with her review of the service treatment records noted that the Veteran was treated with arch supports in February and March 1964 and underwent X-ray studies of the right foot in June 1967.  

The Veteran also reported being treated with a metatarsal bar and having numbness, cramping and sharp pain.  He added pertinently that he had worn a thick sock and insole for many years.  

The Board here finds the Veteran's reports of a suffering a right foot injury during service and have ongoing foot problems that required the wearing on an insole for many years to be credible and consistent with evidence in the record referable to his long period of active service.    

To the extent that the VA examiner did not specifically address these probative lay assertions or other evidence suggesting that the Veteran did sustain an actual injury to the right foot in service or the recent X-ray findings of bony changes that might be due to previous trauma, the Board finds the medical opinion to be of limited probative value.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current right foot degenerative changes as likely as not are due to injury suffered by the Veteran during his extensive period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for right foot osteoarthritis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A May 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in October 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

To the extent that the action taken hereinabove is favorable to the Veteran, further discussion of VCAA is not required at this time.  


ORDER

Service connection for right foot degenerative changes is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


